UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4486
CHANTEZ TYRELL DICKERSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
             Robert G. Doumar, Senior District Judge.
                            (CR-00-16)

                      Submitted: March 9, 2001

                      Decided: March 26, 2001

   Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William P. Robinson, Jr., ROBINSON, NEELEY & ANDERSON,
Norfolk, Virginia, for Appellant. Helen F. Fahey, United States Attor-
ney, James Ashford Metcalfe, Assistant United States Attorney, Ali
T. Sprinkle, Third Year Law Student, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. DICKERSON
                              OPINION

PER CURIAM:

  Chantez Tyrell Dickerson appeals his conviction for possession of
a firearm by a convicted felon, in violation of 18 U.S.C.A.
§§ 922(g)(1), 924(a)(2) (West Supp. 2000). We affirm.

   Dickerson contends the evidence was insufficient to sustain his
§§ 922(g)(1), 924(a)(2) conviction. When reviewing a claim of insuf-
ficiency of the evidence, "we must determine whether there is sub-
stantial evidence, viewed in the light most favorable to the
Government, to support the verdict." United States v. Hastings, 134
F.3d 235, 238 (4th Cir. 1998). "[S]ubstantial evidence is evidence that
a reasonable finder of fact could accept as adequate and sufficient to
support a conclusion of a defendant’s guilt beyond a reasonable
doubt." United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en
banc). When evaluating the sufficiency of the evidence, we do not
review the credibility of the witnesses nor resolve any conflicts in the
evidence presented at trial. Id.

   We have reviewed the record and briefs and find sufficient evi-
dence to support Dickerson’s conviction. Accordingly, we affirm. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED